DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.
 
Status of the Claims
Claims 1, 4, 6-9, 11, 14-17, 22-24, and 26-29 are pending, presented for examination, and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-9, 11, 14-17, 22-24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Duffer (U.S. 6,669,933) in view of Giesen (U.S. PGPub. 2008/0118458), Fox (U.S. 6,241,971), Deckner (U.S. 5,593,662), Zaeska (U.S. 8,357,356).
Applicants Claims 1 and 17 are directed to compositions defined concentrations of taurine, defined concentrations of citric acid, defined concentrations of monoethanolamine, fatty compounds selected from the group consisting of mineral oil, oleyl alcohol, glycol distearate, hydrogenated vegetable oil, or cetearyl alcohol, defined concentrations of ammonium hydroxide, a hair color altering agent which in dependent claims is narrowed to the class of oxidative dyes, water, where the composition does not contain a direct dye, and optionally an additional carboxylic acid which in dependent claims is narrowed to isocitric acid.  Independent Claim 17 modifies the composition of claim 1 by requiring the inclusion of at least two fatty substances chosen from among least mineral oil, oleyl alcohol, glycol distearate, hydrogenated vegetable oil See 37 C.F.R. 1.75(c) (indicating that “[o]ne or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application…Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim.”).  As such, the “additional” carboxylic acids listed in each of Claims 1, 6-9, 17, and 22 are not required by the claims as amended, and the art relied upon to render obvious the elements required by each of the claims need not address these particular optional elements.  Dependent claim 4 places concentration limitations on the taurine claimed.    Claims 11 and 23 incorporate into Claims 1 and 17 respectively alkali metal carbonates.  Claims 14, 15, and 24 specify that the cationic polymer is any of a variety of polyquaternium compounds.  Claim 26 indicates that any of a thickener, cellulose, or gum are absent from the composition of Claim 17, with Claim 27 specifying the inclusion of any of a Markush-type listing of alternatives as the surfactant of Claim 17.  Claims 28 and 29 specify that the compositions of Claim 1 and 17, respectively, include a thickener.    
Duffer describes compositions useful in and methods for oxidative dying of the hair.  (Col.1, L.5-10.  As Duffer specifies that the dyes employed are oxidative, the direct dyes omitted by the instant claims are not described by the Duffer reference.  Duffer indicates that preferred embodiments of the composition contain a combination of primary dye intermediates and couplers, free alkaline substance, and peroxide, and also between 2-65% oil as well as any of a variety of additional components.  (Col.2, L.17-67).  Primary dyestuff intermediates are see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Concentrations of fatty acids such as the oleic acid identified as a surfactant of Claim 27 present in the composition are described as falling within a range of about 0.001-15%.  (Col.8, L.12-24).  Additional components listed as includable in the composition include each of vegetable oils, (Col.9, L.32-41), fatty acid esters (Col.12, L.25-28), cetearyl alcohol (Col.13, L.15-20), and mineral oil, (Col.17, L.48) addressing the “fatty component” requirements of Claims 1 and 17.  Cationic polymers, including the instantly claimed polyquaternium-10, are described as being included in concentration of about 0.1-25%.  (Col.8, L.25 – Col.9, L.15).  Duffer describes including nonionic surfactants such as the instantly claimed Oleth-30 in concentrations of about 0.01-10% by weight of the composition.  (Col.11, L.9-26).  Thickening agents are described by Duffer as preferred, but are not required, and 
Giesen also describes compositions useful for the treatment of hair combining carnitine with extracts from Echinacea plants and taurine.  (Abs.).  Giesen indicates that including these components in haircare compositions serves to modify the metabolism of cells responsible for strengthening and thickening hair.  [0015-16].  Giesen indicates that taurine should represent between about 0.001-10% of the compositions into which it is included, a range overlapping and therefore rendering obvious that set forth by the instant claims.  [0036].  These compositions are described as protecting the hair against stress during coloring.  [0050].  A variety of additional components are recited as usefully combined with these components, including, among others, antioxidants.  [0061; 0094].
“When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741, see also In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing 
Duffer and Giesen therefore suggests various combinations of carboxylic acids, taurine, oxidative dyes, monoethanolamine, water, anionic or nonionic surfactants, antioxidants, and polyquaternium-10 as a cationic polymer as hair coloring compositions.
Duffer and Giesen do not, however, specify that citric acid in the concentrations recited may be used, nor describe the claimed combination of lipophilic oils for use in such compositions.
Fox indicates that at the time of the instant application, not only was the instantly claimed polyquaternium-10 known to be useful in hair care compositions as a cationic conditioning agent, but also that emollient oils usefully included in such compositions include the instantly claimed mineral oil.  (Col.10, L.51 – Col.11, L.17).  Fox indicates that the inclusion of lipophilic materials improves hair styling of such compositions which include them, (Col.1, L.7-13), specifically referring the skilled artisan to the disclosure of the Deckner patent for a more inclusive listing of suitable lipophilic materials to provide such properties to the compositions described, (Col.4, L.50 – Col.5, L.8), which indicates that each of the instantly claimed mineral oil, cetearyl alcohol, and stearyl alcohols were, at the time of the instant application, known to be lipophilic materials useful for such a purpose.

It would have been prima facie obvious then for a skilled artisan to select combinations of citric acid, taurine, oxidative dyes, monoethanolamine, water, and polyquaternium-10 as a cationic conditioning agent per the teachings of Duffer, Giesen, and Zaeska because generally it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”), and to have incorporated any or all of mineral oil, cetearyl alcohol, and stearyl alcohol into such haircare compositions as Duffer and Giesen teaches that any commonly utilized adjuvants find a role in the compositions described therein, and Deckner, via Fox, establishes that the inclusion of such lipophilic agents would improve the hair styling capacity of compositions including them.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (indicating that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.).  IN a similar manner, including citric acid in the concentrations claimed would be expected to protect hair and skin by neutralizing reactive oxygen species generated by the oxidizing agent contained in the hair coloring compositions.

Claims 1, 4, 6-9, 11, 12, 14-17, 22-24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Duffer, Giesen, Fox, Deckner, and Zaeska as applied to Claims 1, 4, 6-9, 11, 12, 14-17, 22-24, 26, 28, and 29 above, and further in view of Schrott (U.S. PGPub. 2013/0164240).
Duffer, Giesen, Fox, Deckner, and Zaeska, described in greater detail above, suggest hair coloring compositions which combine citric acid and taurine, oxidative dyes, monoethanolamine, water, anionic or nonionic polyoxyethylene surfactants, and a cationic polymer such as polyquaternium-10 with oils including each of mineral oil, cetearyl alcohol, and stearyl alcohol.
None of Duffer, Giesen, Fox, Deckner, and Zaeska specify the inclusion of, for example, deceth-10 as a nonionic surfactant.
Schrott indicates that at the time of the instant application, deceth-10 was known to be usefully included in haircare compositions as a nonionic polyoxyethylene surfactant.  [0017].
It would have been prima facie obvious for a skilled artisan at the time of the instant application to have used deceth-10 as a nonionic surfactant in the haircare compositions of Duffer and Giesen, owing to the fact that Duffer and Giesen explicitly indicates that suitable nonionic surfactants may be used in the compositions therein described, and Deckner indicates that deceth-10 was known to be useful as such a surfactant.  See In re Sernaker, supra.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants’ amendments, placing into each of Claims 1 and 17 imitations formerly present in Claim 25.  The rejection of these claims over the combination of Duffer, Giesen, Fox, See Final Rejection, pg.4-5.  Applicants’ arguments that Fox is improperly relied upon as directed to a leave-in styling product rather than the specific type of hair cosmetic claimed misstates the scope of analogous art properly considered in obviousness rejections.  Art is analogous if it is (1) from the same field of endeavor, regardless of the problem addressed, or (2) reasonably pertinent to the particular problem with which the inventor is involved.  In re Clay, 966 F.2d 656, 658–59 (Fed. Cir. 1992) (“If a reference disclosure has the same purpose as the claimed invention, the reference relates to the same problem, and that fact supports use of that reference in an obviousness rejection.”).  As each of the relied-upon references deal with cosmetic compositions designed to be applied to the hair, the combination of Fox with the remaining references to arrive at the haircare compositions claimed is proper.
Applicants have not made additional arguments nor presented evidence tending to establish secondary indicia of nonobviousness over the art and arguments of record, which remain unpersuasive for the reasons of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613